                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

UNITED STATES OF AMERICA                        )
                                                )
       v.                                       )           CR 119-098
                                                )
LARRY MEMINGER, JR.                             )
                                           _________

                                          ORDER
                                          _________

       Before the Court is the government’s Motion to Correct Scrivener’s Error. (Doc. no.

15.) The government seeks to replace the term “revolver” with “handgun” on page one of

the indictment. (Id.) Defendant does not oppose the request. (Id.) Upon consideration, the

Court GRANTS the motion. The government shall have fourteen days from the date of this

Order to file a corrected indictment that fixes the above-noted typographical error as a stand-

alone entry on the docket.1

       SO ORDERED this 13th day of September, 2019, at Augusta, Georgia.




       1
        Requiring the filing of a corrected indictment as a stand-alone entry bearing the
signature of the applicable government attorney is the standard practice followed by this Court in
such circumstances. See, e.g., United States v. Hill, CR 114-028, doc. nos. 18, 19; United States
v. Tagui, CR 113-220, doc. nos. 76, 174, 182; United States v. Griffis, CR 114-027, doc. nos. 6,
10.
